Title: To Alexander Hamilton from John Hopkins, 29 April 1793
From: Hopkins, John
To: Hamilton, Alexander


United States Loan Office[Richmond] State of Virga. April 29. 1793.
Sir
In compliance with your letter of the 21st of April 1792, I have to inform you that James Brown this day applied for the purpose of transferring the Stock standing in his name in trust for William Short Esqr to the said William Short; and considering that the object of Mr. Jeffersons letter to you of the 19th of April would be fully answered by this Transfer, I have accordingly permitted it to take place and the Stock now stands in the name and to the Credit of Mr Short.
I have the honor to be,   Sir,   Your Mo. Obedt Servant.
John Hopkins,Commr Loans for Virga.
The HonbleAlexander HamiltonSecretary of the Treasury.
